DETAILED ACTION
Applicant’s response, filed 06 June 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.
 
Status of Claims
Claims 3, 5, 9, and 11-12 are cancelled.
Claims 22-24 are newly added.
Claims 1-2, 4, 6-8, 10, and 13-24 are pending.
Claims 1-2, 4, 6-8, 10, and 13-24 are rejected.
Claims 1 and 19 are objected to.

Priority
The effective filing date of the claimed invention is 02 Feb. 2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 28 Jan. 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Claim Objections
The objection to claim 21 in the Office action mailed 07 Dec. 2021 has been withdrawn in view of claim amendments received 06 June 2022.
Claims 1 and 19 are objected to because of the following informalities. This objection is newly recited.
Claim 1 recites “…wherein the first graphical representation…the curve representing at least one of the minimum glucose value and the maximum value for each…” in the last limitation of the claim, which includes a typographical error. The phrase “the maximum value” should be amended to recite “the maximum glucose value”.
Claim 19 recites “…receiving glucose monitoring data, the glucose monitoring data: a glucose level sampled from…”, which is a grammatical error, and should recite “….the glucose monitoring data: indicating a glucose level sampled from…”, as recited in independent claims 1 and 21.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 06 June 2022 at pg. 10, para. 2-3 regarding the claim objections have been fully considered but they do not pertain to the newly recited objections set forth above.

Claim Interpretation
Claims 4, 8, 10, and 21 recite “ambulatory glucose profile”. Applicant’s specification at para. [0005]-[0006] defines the ambulatory glucose profile to comprise glucose monitoring data collected over multiple days plotted as if they occurred over a 24 hour period. 
Claim 19 recites “…providing first display signals representing at least one of the minimum glucose value and the maximum glucose value…in the form of a curve…; displaying a first graphical representation according to the first display signals on the display device;…wherein the first graphical representation of glucose monitoring data on the display device is limited to the ambulatory glucose profile represented by the first display signals and one or both of a minimum line and a maximum line…”. Because the first graphical representation is recited to be limited to the ambulatory glucose profile and at least one of the minimum line and the maximum line, the curve represented by the first display signals is interpreted to be the same line as either the minimum line or the maximum line, given they represent the same data (i.e. the minimum or maximum blood glucose values for each of the selected group of sample times or each of the plurality of sample times).
Claims 19 and 21 recite “…wherein the first graphical representation of glucose monitoring data is limited to the ambulatory glucose profile…and one or both of a minimum line and a maximum line…” and “…wherein the first graphical representation of glucose monitoring data on the display device is limited to the at least one of a minimum glucose value and a maximum glucose value for each of the selected group of sample times or each of the plurality of samples times and the ambulatory glucose profile…”, respectively. The phrase “…is limited to” is interpreted to mean “consists of” such that the first graphical representation consists of the recited elements.
Claims 19 and 21 recite “…wherein the first graphical representation is the only graphical representation of glucose monitoring data displayed by the display device…”. Glucose monitoring data refers to glucose levels monitored from a subject or subjects. Because the claims use the transitional phrase “comprising”, which does not exclude additional, unrecited elements or method steps (See MPEP 2111.03 I), the claims are interpreted to mean that the display of the display device can include graphical representations that do not represent glucose monitoring data (i.e. that do not represent measurements of blood glucose from a subject or subjects), such as axes, axes labels, or threshold/boundaries (e.g. a target range for glucose levels), in addition to the first graphical representation that represents glucose monitoring data. 
Claim 20 recites “A computer program product, stored on a non-transitory computer readable storage medium, wherein the computer program product configures a processor to perform the method according to claim 19…”.  Accordingly, claim 20 is interpreted to be drawn to a product of a non-transitory computer readable storage medium storing a computer program product (e.g. software/instructions) that configure a processor to perform the method of claim 19.
Claim 21 recites “…substitute, for one or more sample times in the curve representing at least one of the minimum glucose value and the maximum glucose value for each of the selected group of sample times or each of the plurality of sample times: the minimum glucose value by the pre-determined low glucose value when the minimum glucose value is determined higher than the pre-determined low glucose value; and/or the maximum glucose value by the pre-determined high glucose value when the maximum glucose value is determined smaller than the pre-determined high glucose value;…; and wherein the first graphical representation…is limited to the at least one of a minimum glucose value and a maximum glucose value for each of the selected group of sample times or each of the plurality of sample times…”. Given claim 21 recites that the minimum or maximum glucose value is substituted by the pre-determined low or high glucose value, respectively, if the recited condition is met, the first graphical representation of the at least one of a minimum glucose value or maximum glucose value for each of the sample times is interpreted to include, for each sample time, the original minimum or maximum glucose value if the glucose value was not substituted with the pre-determined low or high glucose value or the substituted value (e.g. the pre-determined low or high glucose value) if the substitution took place.

Claim Rejections - 35 USC § 112(a)
The rejection of claim 9 under 35 U.S.C. 112(a) in the Office action mailed 07 Dec. 2021 has been withdrawn in view of claim amendments received 06 June 2022.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-2, 4, 6-8, 10, and 13-21 under 35 U.S.C. 112(b) in the Office action mailed 07 Dec. 2021 has been withdrawn in view of claim amendments received 06 June 2022.
The rejection of claims 5, 9, and 11-12 under 35 U.S.C. 112(b) in the Office action mailed 07 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 06 June 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4, 6-8, 10, 13-20, and 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited or newly recited and necessitated by claim amendment.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…wherein the first graphical representation includes at least one of a minimum line or a maximum line which includes two discontinuous sections of the curve representing at least one of the minimum glucose value and the maximum [glucose] value…”. It is unclear if the limitation “which includes…” is intending to further limit the maximum line, or both the minimum line and the maximum line. If Applicant intends for the “which” to refer to only the maximum line, it is further unclear in what way a line including sections of a curve representing the minimum glucose value is considered a maximum line. As such, the metes and bounds of the claim are unclear. For purpose of examination, the minimum line is interpreted to include two discontinuous sections of the curve representing the minimum glucose value for each of the selected group of sample times or each of the plurality of sample times, and the maximum line is interpreted to include two discontinuous sections of the curve representing the maximum glucose value for each of the selected group of the sample times or each of the plurality of sample times. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…wherein the first graphical representation includes at least one of a minimum line or a maximum line which includes two discontinuous sections of the curve representing at least one of the minimum glucose value and the maximum glucose value…which are connected by a curve representing either the pre-determined low glucose value or the pre-determined high glucose value”. Claim 1 previously recites “…to substitute, for one or more sample times in the curve representing at least one of the minimum glucose value and the maximum glucose value….: the minimum glucose value by the pre-determined glucose value when the minimum glucose value is determined higher than the pre-determined low glucose value; and/or the maximum glucose value by the pre-determined high glucose value when the maximum glucose value is determined smaller than the pre-determined high glucose value”. Accordingly, the substituting step is contingent on the minimum or maximum glucose value being higher or smaller than the pre-determined low and high glucose value, respectively, and claim 1 does not require that at least one minimum glucose value or maximum glucose value is substituted with the predetermined low glucose value or the predetermined high glucose value, respectively. However, claim 1 then requires that the first graphical representation includes a curve representing either the pre-determined low glucose value or the pre-determined high glucose value that connects two discontinuous sections of the curve representing the at least one of the minimum glucose value and the maximum glucose value, suggesting the substitution of at least two (i.e. to form a curve) minimum or maximum glucose values is required to occur (i.e. the values in the curve representing the at least one of the minimum glucose value and the maximum glucose value in the now discontinuous section of the curve, were substituted with the pre-determined minimum or maximum value). Accordingly, it is unclear if claim 1 intends to require that more than one sample time in the curve is substituted with either the pre-determined high or pre-determined low glucose value, as suggested by the contents of the first graphical representation, or if the substitution is not required to occur given the claims do not require at least one sample time in the curve has a minimum or maximum glucose value that is higher or smaller than the pre-determined low or high glucose value, respectively. If Applicant intends for the substitution to be not required to occur, then it is further unclear if the wherein clause regarding the first graphical representation containing two discontinuous sections is also intended to be contingent on the substitution occurring, such that the graphical representation is according to the first display signals representing the curve and does not include discontinuous sections of the curve if the substitution does not occur. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation regarding the graphical representation including two discontinuous sections is interpreted to be contingent on more than one sample time in the curve being substituted with the pre-determined high or low value. It is further noted that programming required to perform the claimed stricture is still required to be present in the claimed system, under the broadest reasonable interpretation of the claim. See MPEP 2111.04.
Claims 15 and 17 are indefinite for recitation of “…the…display signals representing a target range for the monitoring glucose level”. Claim 1, from which claims 15 and 17 ultimately depend, recite “…the glucose monitoring data: indicating a glucose level…at a plurality of samples times over a measurement time period in a glucose level measurement; and comprising a plurality of glucose profiles, each of the glucose profiles comprising a plurality of glucose values…”. Therefore, it is unclear if “the monitoring glucose level” is intended to refer to a single glucose level of the plurality of samples times of a single glucose profile, or all of the glucose levels for the plurality of sample times and glucose profiles. If Applicant intends for “the monitoring glucose level” to refer to a single glucose level of the plurality of sample times and glucose profiles, it is further unclear which glucose level “the monitoring glucose level” is intended to refer to. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the monitoring glucose level” is interpreted to refer to all of the glucose levels. To overcome the rejection, claims 15 and 17 can be amended to recite “…the…display signals representing a target range for the glucose levels of the glucose monitoring data”, or simply “…the…display signals representing a target range for a monitoring glucose level…”. 
Claim 19, and claims dependent therefrom, are indefinite for recitation of “…wherein an ambulatory glucose profile represented by the first display signals consists entirely of percentile curves for glucose values”. Claim 19 previously recites “…providing first display signals representing at least one of the minimum glucose value and the maximum glucose value…in the form of a curve”. Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “wherein” clauses. A "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps". See MPEP 2111.04. In this case, because claim 19 does not previously recite the first display signals represent an ambulatory glucose profile, it is unclear if the wherein clauses is intending to further limit the first display signals to represent an ambulatory glucose profile, or if the limitation is intended to be contingent on whether the first display signals represent an ambulatory glucose profile but the first display is not required to represent an ambulatory glucose profile (i.e. if the first display signals represent an ambulatory glucose profile, the ambulatory glucose profile consists entirely of percentile curves). As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to further limit the first display signals to represent an ambulatory glucose profile. To overcome the rejection, the claim can be amended to recite “…wherein the first display signals further represent an ambulatory glucose profile consisting entirely of percentile curves for glucose values”. 
Claims 22 and 24 are indefinite for recitation of “…wherein an insulin dosage delivered to the person by the medication delivery device is adjustable by the data processing device based upon a review of the first graphical representation”. Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “wherein” clauses. A "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps". See MPEP 2111.04. In this case, it is unclear if the machine readable instructions of claims 1 and 21, from which claims 22 and 24 respectively depend, are intended to require that the data processing device is further configured to adjust an insulin dosage delivered to the person by the medication delivery device based upon a review of the first graphical representation, or if adjusting an insulin dosage is an intended use of coupling the data processing device with the medication delivery device (i.e. an insulin dose could be adjusted or is adjustable), but adjusting an insulin dosage is not required within the metes and bounds of the claimed system. Similarly, it is unclear if the claim intends to require that the medication delivery device delivers an insulin dosage to the person, or if the claims only require that an insulin dosage to be delivered to the person is adjustable by the data processing device. If Applicant intends to require that an insulin dosage is delivered to the person, then the claims would recite both a system and method of using the system in the same claim, and therefore, would be indefinite for creating confusion as to when infringement occurs. Specifically it would be unclear if infringement would occur when one creates a system that could deliver an insulin dosage to the person or when the insulin dosage is delivered to the person. See MPEP 2173.05(p) II. As such, the metes and bounds of the claims are unclear. For purpose of examination, claims 22 and 24 are interpreted to require a medication delivery device communicatively coupled with the data processing device, and adjusting the insulin dosage to be delivered to the person by the processing device is an intended use of coupling the medication delivery device with the data processing device. Therefore, the medication delivery device is not required to deliver an insulin dosage and the processing device is not required to adjust the insulin dosage. It is noted that Applicant’s specification does not provide support for machine readable instructions causing a processor to adjust an insulin dosage delivered to the person specifically based upon a review of the first graphical representation. 

Response to Arguments
Applicant's arguments filed 06 June 2022 regarding 35 U.S.C. 112(b) at pg. 10, para. 6 have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 101
The rejection of claims 5, 9, and 11-12 under 35 U.S.C. 101 in the Office action mailed 07 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 06 June 2022.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-8, 10, 13-22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 19, and 21 being representative) is directed to a system and method for analyzing glucose monitoring data. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 19, and 21 recite the following steps which fall under the mental processes grouping of abstract ideas:
for the plurality of glucose profiles, determine/determining at least one of a minimum glucose value and a maximum glucose value for each of a selected group of sample times or each of the plurality of sample times; and
provide/providing first display signals representing at least one of the minimum glucose value and the maximum glucose value for the selected group of sample times or each of the plurality of sample times in the form of a curve.
Claims 1 and 21 further recite the following steps which fall under the mental processes grouping of abstract ideas:
when the glucose monitoring data includes minimum glucose values higher than a pre-determined low glucose value or maximum glucose values smaller than a pre-determined high glucose value…substitute, for one or more sample times in the curve representing at least one of the minimum glucose value and the maximum glucose value for each of the selected group of sample times or each of the plurality of sample times: the minimum glucose value by the pre-determined low glucose value when the minimum glucose value is determined higher than the pre-determined low glucose value; and/or the maximum glucose value by the pre-determined high glucose value when the maximum glucose value is determined smaller than the pre-determined high glucose value.
Claims 19 and 21 further recite the following steps which fall under the mental processes grouping of abstract ideas:
wherein an ambulatory glucose profile represented by the first display signals consists entirely of percentile curves (i.e. the provided first display signals further represent an ambulatory glucose profile) (claim 19); and
determine an ambulatory glucose profile for the plurality of glucose profiles and the first display signal represent the ambulatory glucose profile (claim 21).
The identified claim limitations fall into the mental processes group of abstract ideas for the following reasons. In this case, determining at least one of a minimum glucose value and a maximum glucose for each of the plurality of sample times involves analyzing the glucose values at each sample time across the plurality of glucose profiles to determine either the highest or lowest value, which amounts to a mere analysis of data that can be practically performed in the mind. Furthermore, providing first display signals representing the minimum or maximum glucose value for each sample time in the form of the curve involves generating display signals by taking the determined minimum or maximum glucose value and putting it in the form of a curve (e.g. by drawing), which can be practically performed in the mind or with pen and paper; this position is supported by Applicant’s specification at para. [0052]-[0053] which discloses that the display signals are generated before being outputted and displayed. Similarly, providing first display signals represent an ambulatory glucose profile involves taking percentiles of the glucose monitoring data at each sample time, which can be practically performed in the mind.  Substituting the at least one of the minimum or maximum glucose values for each of the sample times with a pre-determined low or pre-determined high glucose value when the minimum or maximum glucose value is higher or lower than the pre-determined low or pre-determined high glucose value, respectively, involves performing data comparisons which can be practically performed in the mind. Last, determining an ambulatory glucose profile for the plurality of glucose profiles involves determining various percentile values for each sample time across the plurality of glucose profiles, which amounts to a mere analysis of data that can be practically performed in the mind. That is, other than reciting the steps are carried out by a processor in claims 1 and 21, nothing in the claims preclude the steps from being practically performed in the mind or with pen and paper.
Dependent claims 2, 4, 6-8, 10, 13-17 and 20 further recite an abstract idea. Dependent claims 2 and 7 further recite the mental process of providing continuous or discontinuous first display signals representing a continuous or discontinuous curve, respectively. Dependent claims 4, 8, and 10 further recite the mental process of determining an ambulatory glucose profile for the plurality of glucose values of the plurality of glucose values and providing first display signals that represent the ambulatory glucose profile. Dependent claims 6 and 13 further recite the mental process of providing second display signals representing the plurality of glucose profiles. Dependent claims 14 and 16 further recite the mental process of providing third display signals representing a glucose threshold value. Dependent claims 15 and 17 further recite the mental process of providing fourth display signals representing a target range for the monitoring glucose level. Claim 20 recites the same mental process steps as discussed for claim 19, from which it depends. Therefore, claims 1-2, 4, 6-8, 10, 13-22, and 24 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2, 4, 7-8, and 10 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 19-21 include:
a data processing device (claims 1 and 21);
a non-transitory computer readable storage medium (claim 20);
a display device;
receive/receiving glucose monitoring data, the glucose monitoring data: indicating a glucose level sampled from a bodily fluid of a person at a plurality of sample times over a measurement time period in a glucose level measurement; and comprising a plurality of glucose profiles, each of the glucose profiles comprising a plurality of glucose values assigned to one of the plurality of sample times;
output/outputting the first display signals to the display device (i.e. data output); 
display a first graphical representation according to the first display signals on the display device, wherein the first graphical representation includes at least one of a minimum line or a maximum line which includes two discontinuous sections of the curve representing at least one of the minimum glucose value and the maximum value for each of the selected group of sample times or each of the plurality of sample times which are connected by a curve representing either the pre-determined low glucose value or the pre-determined high glucose value (claim 1);
displaying a first graphical representation according to the first display signals on the display device, wherein the first graphical representation of glucose monitoring data on the display device is limited to the ambulatory glucose profile represented by the first display signals and one or both of a minimum line and a maximum line, wherein the minimum line includes the minimum glucose value for each of the selected group of sample times or each of the plurality of sample times and the maximum line includes the maximum glucose value for each of the selected group of sample times or each of the plurality of sample times, and wherein the first graphical representation is the only graphical representation of glucose monitoring data displayed by the display device when displaying the first graphical representation of glucose monitoring data on the display device (claim 19);
display a first graphical representation according to the first display signals on the display device, wherein the first graphical representation of glucose monitoring data on the display device is limited to the at least one of a minimum glucose value and a maximum glucose value for each of the selected group of sample times or each of the plurality of sample times and the ambulatory glucose profile, and wherein the first graphical representation is the only graphical representation of glucose monitoring data displayed by the display device when displaying the first graphical representation of glucose monitoring data on the display device (claim 21).
The additional elements of dependent claims 6 and 13 include:
output the second display signals to the display device (i.e. data output); and
display a second graphical representation according to the second display signals on the display device.
The additional elements of dependent claims 14 and 16 include:
output the third display signals to the display device (i.e. data output); and
display a third graphical representation according to the third display signals on the display device.
The additional element of claims 15 and 17 include:
output the fourth display signals via the output device to the display device; and
display a fourth graphical representation according to the fourth display signals on the display device.
The additional element of claim 18 includes:
wherein the glucose monitoring data received by the data processing device is continuous glucose monitoring data, the continuous glucose monitoring data indicating a glucose level sampled for the person in the bodily fluid at the plurality of sample times over a measurement time period in a continuous glucose level measurement (i.e. data input).
The additional elements of claims 1, 6, and 13-21 of a processing device, a display device, a non-transitory computer readable storage medium, data input, data output, and displaying data are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Furthermore, outputting and displaying the glucose monitoring data only serves to output data generated by the recited judicial exception, which amounts to insignificant extra-solution activity, and does not integrate the recited judicial exception into a practical application. 	
The additional elements of claims 22 and 24 include:
a medication delivery device communicatively coupled with the data processing device, wherein an insulin dosage delivered to the person by the medication delivery device is adjustable by the data processing device based upon a review of the first graphical representation (interpreted to require a medication delivery device communicatively coupled with the data processing device, as discussed in the 112(b) rejection of the claims above).
The additional element of a medication delivery device communicatively coupled with the data processing device does not integrate the recited judicial exception into a practical application. In order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. See MPEP 2106.04(d)(2). In this case, the claims do not require that the medication delivery device is configured to deliver an insulin dose to the person, or that the data processing device adjusts the insulin dosage based upon a review of the first graphical representation, as discussed in the above 112(b) rejection of the claim, such that the claims would integrate the judicial exception into a practical application of effecting a particular treatment.
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-2, 4, 6-8, 10, 13-22, and 24 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 2, 4,  7-8, and 10 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 19-21 include:
a data processing device (claims 1 and 21);
a non-transitory computer readable storage medium (claim 20);
a display device;
receive/receiving glucose monitoring data, the glucose monitoring data: indicating a glucose level sampled from a bodily fluid of a person at a plurality of sample times over a measurement time period in a glucose level measurement; and comprising a plurality of glucose profiles, each of the glucose profiles comprising a plurality of glucose values assigned to one of the plurality of sample times;
output/outputting the first display signals to the display device (i.e. data output); 
display a first graphical representation according to the first display signals on the display device, wherein the first graphical representation includes at least one of a minimum line or a maximum line which includes two discontinuous sections of the curve representing at least one of the minimum glucose value and the maximum value for each of the selected group of sample times or each of the plurality of sample times which are connected by a curve representing either the pre-determined low glucose value or the pre-determined high glucose value (claim 1);
displaying a first graphical representation according to the first display signals on the display device, wherein the first graphical representation of glucose monitoring data on the display device is limited to the ambulatory glucose profile represented by the first display signals and one or both of a minimum line and a maximum line, wherein the minimum line includes the minimum glucose value for each of the selected group of sample times or each of the plurality of sample times and the maximum line includes the maximum glucose value for each of the selected group of sample times or each of the plurality of sample times, and wherein the first graphical representation is the only graphical representation of glucose monitoring data displayed by the display device when displaying the first graphical representation of glucose monitoring data on the display device (claim 19);
display a first graphical representation according to the first display signals on the display device, wherein the first graphical representation of glucose monitoring data on the display device is limited to the at least one of a minimum glucose value and a maximum glucose value for each of the selected group of sample times or each of the plurality of sample times and the ambulatory glucose profile, and wherein the first graphical representation is the only graphical representation of glucose monitoring data displayed by the display device when displaying the first graphical representation of glucose monitoring data on the display device (claim 21).
The additional elements of dependent claims 6 and 13 include:
output the second display signals to the display device (i.e. data output); and
display a second graphical representation according to the second display signals on the display device.
The additional elements of dependent claims 14 and 16 include:
output the third display signals to the display device (i.e. data output); and
display a third graphical representation according to the third display signals on the display device.
The additional element of claims 15 and 17 include:
output the fourth display signals via the output device to the display device; and
display a fourth graphical representation according to the fourth display signals on the display device.
The additional element of claim 18 includes:
wherein the glucose monitoring data received by the data processing device is continuous glucose monitoring data, the continuous glucose monitoring data indicating a glucose level sampled for the person in the bodily fluid at the plurality of sample times over a measurement time period in a continuous glucose level measurement (i.e. data input).
The additional elements of claims 1, 6, and 13-21 of a processing device, a display device, a non-transitory computer readable storage medium, data input, data output, and displaying data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
The additional elements of claims 22 and 24 include:
a medication delivery device communicatively coupled with the data processing device, wherein an insulin dosage delivered to the person by the medication delivery device is adjustable by the data processing device based upon a review of the first graphical representation (interpreted to require a medication delivery device communicatively coupled with the data processing device, as discussed in the 112(b) rejection of the claims above).
The additional element of a medication delivery device communicatively coupled with a data processing device is well-understood, routine, and conventional. This position is supported by Ramchandani et al. (New technologies for diabetes: a review of the present and the future, 2012, International Journal of Pediatric Endocrinology, 2012:28, pg. 1-10; newly cited). Ramchandani et al. reviews current continuous glucose monitors and insulin pumps (Abstract), and discloses improvements in blood glucose monitoring technology have resulted in the ability to transfer data between the blood glucose meter and insulin delivery devices (pg. 1, col. 1, para. 2), including several blood glucose meters that double as remote controls for insulin pumps and display information on the insulin pump’s screen (pg. 2, col. 1, para. 3-4; Table 1; Table 2, e.g. insulin pumps with remote control). Therefore, the additional element of a medication delivery device (e.g. an insulin pump) coupled with a data processing device is well-understood, routine, and conventional, even when considered in combination with the above additional elements of receiving and displaying data. 
As such, the additional elements do not amount to significantly more than the above-identified judicial exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant’s arguments filed 06 June 2022 regarding the rejection of claim 23 under 35 U.S.C. 101 have been fully considered, but they do not pertain to the outstanding 35 U.S.C. 101 rejection set forth above.

Applicant's arguments filed 06 June 2022 regarding the rejection of claims 1-2, 4, 6-8, 10, 13-22, and 24 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the claims of the present application are integrated into a practical application (Applicant’s remarks at pg. 11, para. 2).
This argument is not persuasive for the reasons discussed in the above rejection. Furthermore, Applicant has not provided any specific arguments as to how the claim integrate the recited judicial exception into a practical application. As discussed in the above rejection, the additional elements of the claims merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application.

Applicant remarks new claims 22 and 24 further call for a medication delivery device communicatively coupled with the data processing device and wherein an insulin dosage delivered to the person by the medication delivery device is adjustable by the data processing device, and that adjusting an insulin dosage delivered by a medication delivery device based upon a review of the first graphical representation clearly integrate the judicial exception into a practical application by effecting a particular treatment for a disease or medical condition, as discussed in section b. of MPEP 2106.04, which discusses a claim that calls for “treating a patient having a blood glucose level over 250 mg/dl with insulin” (Applicant’s remarks at pg. 11, para. 3-5).
This argument is not persuasive. As discussed in the above rejection, in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. See MPEP 2106.04(d)(2). Claims 22 and 24 recite “The system according to claim 1/21 further comprising a medication delivery device communicatively coupled with the data processing device and wherein an insulin dosage delivered to the person by the medication delivery device is adjustable by the data processing device…”, which has been rejected under 35 U.S.C. 112(b) above and interpreted to require a medication delivery device communicatively coupled with the data processing device, such that an insulin dosage delivered to the person being adjustable by the processing device is an intended use of coupling the medication delivery device with the data processing device. That is, claims 22 and 24 merely require that an insulin dosage to be delivered to the person could be adjusted by the processing device. However, the claims do not require that the processing device adjusts an insulin dosage based upon a review of the first graphical representation and that the medication delivery device is configured to deliver the adjusted insulin dosage to the person, such that the claims affect a particular treatment. Therefore, claims 22 and 24 do not integrate the recited judicial exception into a practical application.

Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 4, 6-8, 10, and 13-18 under 35 U.S.C. 103 in the Office action mailed 07 Dec. 2021 has been withdrawn in view of claim amendments and arguments received 06 June 2022. Specifically, Applicant’s arguments, see pg. 12, para. 2 to pg. 13, para. 1, filed 06 June 2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 
The rejection of claims 5, 9, and 11-12 under 35 U.S.C.103 in the Office action mailed 07 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 06 June 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matthaei (Assessing the value of the Ambulatory Glucose Profile in clinical practice, 2004, Br J Diabetes Vasc Dis, 14(148), pg. 148-152; previously cited) in view of Pernick et al. (Personal Computer Programs to Assist with Self-Monitoring of Blood Glucose and Self-Adjustment of Insulin Dosage, 1986, Diabetes Care, pg. 61-69; previously cited) and the Freestyle Navigator II (FreeStyle Navigator II Continuous Glucose Monitoring System: User’s Manual, Abbott, pages 1-36, Pub. Date Jan. 07, 2015; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claims 19-20, Matthaei discloses a method for assessing the values of ambulatory glucose profiles which comprises the following steps: 
Matthaei discloses receiving glucose monitoring data via a FreeStyle Navigator II (pg. 150, col. 1, Methods). 
Matthaei discloses the glucose monitoring data indicates a glucose level of a bodily fluid of a person at a plurality of sample times over a measurement time period (Figure 1 and pg. 150, col. 1, Par. 2) and comprises a plurality of glucose profiles, each glucose profile comprising a plurality of glucose values assigned to one of the plurality of sample time (Figure 1; pg. 148, col. 2, Par. 3 to pg. 149, col. 1, Par. 1).
Mattheai discloses determining, for the plurality of glucose profiles, an ambulatory glucose profile with 10th, 25th, 50th, 75th, and 90th percentile glucose value for each of the plurality of sample times (pg. 148, col. 2, para. 3 to pg. 149, col. 1, para. 1; Figures 1-2).
Matthaei discloses providing first display signals representing the ambulatory glucose profile consisting of percentile curves of the glucose monitoring data and displaying a graphical representation according to the first display signals (i.e. providing first display signals…, displaying a first graphical representation according to the first display signals, wherein the first display signals represent an ambulatory glucose profile consisting entirely of percentile curves for glucose values) (pg. 148, col. 2, para. 3 to pg. 149, col. 1, para. 1; Figure 2). It is noted that while Matthaei discloses additional elements on the ambulatory glucose profile (e.g. glucose and time axes, target range thresholds), because the claim uses the transitional phrase “comprising”, claim 19 does not exclude other display signals from being displayed in addition to the first display signals. See MPEP 2111.03.
Matthaei further discloses the graphical representation of the ambulatory glucose profile consisting of percentile curves is the only graphical representation of glucose monitoring data displayed (Figure 2, e.g. only the percentile curves represent glucose monitoring data). As discussed above, in claim interpretation, because claim 19 uses the transitional phrase “comprising”, claim 19 does not exclude graphical representations (e.g. the axes, target range, and labels) in addition to the first graphical representation of glucose monitoring data.
Regarding claim 20, Matthaei discloses that the above method was performed by software (i.e. a computer program product) (pg. 150, Methods; Abstract).
Regarding claim 23, Matthaei discloses using the ambulatory glucose profile (i.e. the first graphical representation) to assess whether it is safe to increase an insulin dose to the patient (i.e. making a decision concerning a dosage of insulin to the person based upon a review of the first graphical representation) (pg. 150, col. 2, para. 2-3).

Matthaei does not disclose the following limitations:
Regarding claim 19, while Matthaei discloses determining 10th, 25th, 50th, 75th, and 90th percentile glucose value for each of the plurality of sample times, Matthaei does not disclose determining at least one of a minimum glucose value (i.e. 0th percentile) and a maximum glucose value (i.e. 100th percentile) for each of a selected group of sample times or each of the plurality of sample times. 
Further regarding claim 19, Matthaei does not disclose the first display signals represent the at least one of the minimum glucose value and the maximum glucose value for each of the selected group of sample times or each of the plurality of sample times, and that the first graphical representation further includes one or both of a minimum line including the minimum glucose value for each of the selected group of sample times or each of the plurality of sample times and a maximum line including the maximum glucose value for each of the selected group of sample times or each of the plurality of sample times. 
However, these limitations were obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Pernick et al.
Regarding claim 19, Pernick et al. shows a method for monitoring blood glucose data (Abstract), which includes creating a plot of glucose values by time of day based on glucose profiles from multiple days (Figure 3(A)), including determining the range (i.e. 0th and 100th percentiles), median, and 25th and 75th percentiles for each time of the plurality of times (i.e. determining at least one of a minimum glucose value and a maximum glucose value for each of the plurality of sample times) (pg. 63, col. 1, #(13); Figure 3d). Pernick et al. further shows the graphic display allows users to detect outliers and errors in data entry (pg. 67, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Matthaei, to have determined at least one of a minimum or maximum glucose value for each of the plurality of sample times, as shown by Pernick et al.  (pg. 63, col. 1, #(13); Figure 3d). One of ordinary skill in the art would have been motivated to modify the method of Matthaei with the method shown by Pernick et al. to help users detect outliers and errors in data entry, as shown by Pernick et al. (pg. 68, col. 1, para. 1). This modification would have had a reasonable expectation of success because both Matthaei and Pernick et al. show methods for displaying statistical glucose data by time of day, such that the method of Pernick et al. is applicable to the method of Matthaei et al.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first display signals shown by Matthaei to have further represented at least one of the minimum glucose value and the maximum glucose value for each of the selected group or plurality of sample times in the form of a curve (i.e. to have included 0th and 100th percentile curves, or a minimum and maximum line) because Pernick et al. shows displaying percentiles, including 0th and 100th percentiles for each sample time in a day  (FIG. 3(D)), and Matthaei shows displaying 10th, 25th, 50th, 75th, and 90th percentile curves (i.e. an ambulatory glucose profile consisting of percentile curves) across a plurality of sample times in a day. The motivation would have been applying a known technique (i.e. the 0th and 100th percentile data of Pernick et al) to a known product (i.e. the display of Matthaei comprising continuous  10th, 25th, 50th, 75th, and 90th percentile curves of the ambulatory glucose profile) to obtain the predictable result of first display signals representing the minimum glucose value and/or the maximum glucose value for each of the plurality of sample times in the form of a percentile curve, and a first graphical representation limited to the ambulatory glucose profile consisting of the percentile curves of the ambulatory glucose profile and the minimum and/or maximum lines (i.e. the 0th and 100th percentile curves), yielding an improved display capable of detecting outliers, as shown by Pernick et al. (pg. 68, col. 1, para. 1).

Further regarding claim 19, Matthaei does not explicitly disclose the method is performed by a system comprising a data processing device configured to output the first display signals to a display device. However, Matthaei suggests these limitations by using the Freestyle Navigator II system for  transmitting the glucose profiles and running software to generate the display (Figure 1-2; pg. 148, col. 2, para. 3; pg. 150, Methods, col. 1), which necessarily requires a computer processor and display to run the software and display the generated graphical representations. Furthermore, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Freestyle Navigator II (User Manual).
Regarding claim 19, Freestyle Navigator II (User Manual) shows that the Freestyle Navigator II system explicitly includes a display (pg. 5), and a receiver that processes data from a transmitter (pg. 3-4).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Matthaei to have used a data processing device configured to output display signals to a display device (pg. 5), as shown by Freestyle Navigator II (User Manual). The motivation would have been combining prior art elements (i.e. the processor and display of Freestyle Navigator II and the method of Matthaei) according to known methods to yield the predictable result of performing the method via a processor and displaying results on a display. Furthermore, combining the elements of the data processing device, display device, and displaying information in Matthaei would not have changed the function of any of the elements. 

Further regarding claim 20, Matthaei does not show a non-transitory computer readable storage medium storing instructions for performing the method. However, Matthaei shows the method was performed by software (pg. 150, col. 1, para. 2), which necessarily requires a non-transitory computer readable storage medium for storing the software and a processor for running the software. Furthermore, the courts have found that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. 

Last, regarding claim 23, Matthaei does not explicitly disclose administering the decided upon insulin dosage to the person. However, as discussed above, Matthaei discloses using the ambulatory glucose profile (i.e. the first graphical representation) to assess whether it is safe to increase an insulin dose to the patient (pg. 150, col. 2, para. 2-3), which suggests administering the determined, increased dosage to the patient, and further discloses that ambulatory glucose profiles provide more confidence in making clinical decisions and/or changing treatment interventions to improve a patient’s glycemic control (Table 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Matthaei in view of Pernicki et al. and FreeStyle Navigator II (User Manual) to have further administered the dosage of insulin decided based upon a review of the first graphical representation, to the person, as suggested by Matthaei (pg. 150, col. 2, para. 2-3; Table 1). One of ordinary skill in the art would have been motivated to modify the method made obvious by Matthaei in view of Pernicki et al. and FreeStyle Navigator II (User Manual) with the suggestion of Matthaei of delivering the determined insulin dosage in order to improve the patient’s glycaemic control, as shown by Matthaei (Table 1). This modification would have had a reasonable expectation of success given Matthaei already discloses an ambulatory glucose profile can be used to determine whether it is safe to increase an insulin dose to a patient, such that administering the insulin dosage is applicable to the method of Matthaei.
Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant’s arguments filed 06 June 2022 regarding the rejection of claims 19-20 under 35 U.S.C. 103 have been fully considered, but they are not persuasive.
Applicant remarks that claim 19 has been amended to incorporate subject matter similar to previously pending claim 21, which was indicted as free of the art in the Office action mailed 07 Dec. 2021 (Applicant’s remarks at pg. 13, para. 2).
This argument is not persuasive. Claim 21 was found to be free of the art, in part, because the display device was interpreted to consist of the first graphical representation based on the recitation of “…wherein the first graphical representation is the only graphical representation displayed by the display device…” (see the Claim Interpretation section in the Office action mailed 07 Dec. 2021), in combination with the specific elements that the first graphical representation consisted of. However, claim 19 recites the broader limitation of “…wherein the first graphical representation is the only graphical representation of glucose monitoring data displayed by the display device…”, and therefore, because claim 19 uses the transitional phrase “comprising”, the display device is not closed to additional graphical representations that do not represent glucose monitoring data. See MPEP 2111.03. As discussed above in claim interpretation, glucose monitoring data refers to glucose levels monitored from a subject or subjects (e.g. the percentile curves of measured glucose values, minimum or maximum glucose levels, etc.). Therefore, in contrast to the claim 21 examined in the Office action mailed 07 Dec. 2021, claim 19 is open to graphical elements such as axes, axes labels, thresholds, target ranges, etc. being displayed on the display device in addition to the graphical representation of glucose monitoring data (e.g. the minimum or maximum line and percentile curves of the ambulatory glucose profile). Based on this interpretation, claim 19, and dependent claims 20 and 23 are rejected under 35 U.S.C. 103 for the reasons discussed in the above rejection.

Conclusion
No claims are allowed
Claim 23 is patent eligible. Claim 23 recites “The method of claim 19, further comprising the step of making a decision concerning a dosage of insulin to the person based upon a review of the first graphical representation and administering the dosage to the person”. Therefore, claim 23 integrates the recited judicial exception into the practical application of effecting a particular treatment by utilizing the generated first graphical representation of glucose monitoring data of the person to determine and administer a dosage of insulin to the person. See MPEP 2106.04(d)(2).
Claims 1-2, 4, 6-8, 10, 13-18, 21-22, and 24 are free of the art. Independent claim 1 recites “…substitute, for one or more sample times…: the minimum glucose value by the pre-determined low glucose value when the minimum glucose value is determined higher than the pre-determined low glucose value; and/or the maximum glucose value by the pre-determined high glucose value when the maximum glucose value is determined smaller than the pre-determined high glucose value; and wherein the first graphical representation includes at least one of a minimum line or a maximum line which includes two discontinuous sections of the curve representing at least one of the minimum glucose value and the maximum glucose value for each of the selected group of sample times or each of the plurality of sample times which are connected by a curve representing either the pre-determined low glucose value or the pre-determined high glucose value”. Independent claim 21 recites “…substitute, for one or more sample times in the curve representing at least one of the minimum glucose value and the maximum glucose value for each of the selected group of sample times or each of the plurality of sample times: the minimum glucose value by the pre-determined low glucose value when the minimum glucose value is determined higher than the pre-determined low glucose value; and/or the maximum glucose value by the pre-determined high glucose value when the maximum glucose value is determined smaller than the pre-determined high glucose value;…and wherein the first graphical representation…is limited to the at least one of a minimum glucose value and a maximum glucose value for each of the selected group of sample times or each of the plurality of sample times…”. 
As discussed in the above 35 U.S.C. 103 rejection of claim 19, Matthaei in view of Pernick et al. and Freestyle Navigator II make obvious a graphical representation consisting of a minimum or maximum line representing the minimum or maximum glucose value for each of a plurality of sample times and an ambulatory glucose profile consisting of 10th, 25th, 50th, 75th, and 90th percentile lines (see Figure 2 of Matthaei). However, Matthaei in view of Pernick et al. and Freestyle Navigator II, do not disclose or suggest a processing device configured to perform a substitution process that substitutes a minimum glucose value with a pre-determined low glucose value when the minimum glucose value is determined higher than the pre-determined low glucose value or a maximum glucose value with a pre-determined high glucose value when the minimum glucose value is determined smaller than the pre-determined high glucose value, and then representing this substituted information in the graphical representation, as required in claims 1 and 21. It is further noted that while the recited substitution is a contingent limitation, the broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04 II. Therefore, the system of claims 1 and 21 still require the machine readable instructions for performing the contingent limitations should the condition occur. 
Furthermore, Clarke et al. (Statistical tools to Analyze Continuous Glucose Monitor Data, 2009, Diabetes Technology & Therapeutics, 11(1), pg. S45-S-54; previously cited) discloses a method for displaying glucose monitoring data (Abstract) which comprises substituting glucose values of a glucose monitoring trace with a pre-determined high glucose value if the glucose values of the glucose monitoring trace are above the pre-determined high glucose value and substituting glucose values with a pre-determined low glucose value when the glucose values are below the pre-determined glucose value (Fig. 2; pg. S-47, col. 2, para. 3 to pg. S-48, col. 1, para. 1), in contrast to the substitution in claims 1 and 23. Furthermore, Clarke et al. does not disclose or make obvious applying the substitution to minimum or maximum values determined from a plurality of glucose profiles as required by claims 1 and 21, generating a graphical representation including discontinuous sections of a curve representing the minimum or maximum glucose values connected by a curve representing the pre-determined low or high glucose values, as recited in claim 1, or generating a graphical representation with the substituted values in addition to an ambulatory glucose profile, as recited in claim 21. 
 Dependent claims 2, 4, 6-8, 10, 13-18, 22, and 24 are free of the art for the same reasons discussed above for claim 1 and 21, from which they depend. However, it is noted that independent claims 1 and 21 are rejected under 35 U.S.C. 112(b), and the above statements are made based on the interpretation of the claims discussed in the 112(b) rejections above.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLYN L MINCHELLA/Examiner, Art Unit 1672